Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on February 28, 2022. Claims 1-20 were pending in the Application. Claims 1-9 are amended. No new claims have been added. Claims 10-20 remain withdrawn from consideration. Claim 1 is the independent claim, the remaining claims depend, directly or indirectly, on claim 1. Thus claims 1-9 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, Intended Use, paragraphs 4, 6-8, 11-12, and 14-20 of the Non-Final Rejection Office Action dated November 29, 2021, Applicant has NOT adequately amended to render the Claim Interpretation, Intended Use, moot. Examiner does NOT hereby rescind the Claim Interpretation, Intended Use, for paragraphs 4, 6-8, 11-12, and 14-20 of the Non-Final Rejection Office Action dated November 29, 2021.
In the context of Claim Interpretation, Nonfunctional Descriptive Material, paragraphs 5, 9-10, and 13 of the Non-Final Rejection Office Action dated November 29, 2021, Applicant has adequately amended to render the Claim Interpretation, Nonfunctional Descriptive Material, moot. Examiner does hereby rescind the Claim Interpretation, Nonfunctional Descriptive Material, for paragraphs 5, 9-10, and 13 of the Non-Final Rejection Office Action dated November 29, 2021.
In the context of 35 U.S.C. §101, Applicant submits that in Step 2A – Prong One Analysis: The claims are not directed to the Abstract Idea Grouping of Certain Methods of Organizing Human Activity. None of the features recited in independent claim 1 relates to a mental process because independent claim 1 explicitly recites hardware components that perform the identified operations. As the processor is a hardware device, independent claim 1 does not recite operations that may be performed in a human mind. Accordingly, contrary to the assertion by the Examiner, independent claim 1 does not recite any features relating to the category of mental processes. Therefore, based on the guidelines in the 2019 PEG and the October 2019 Update, independent claim 1 does not recite an abstract idea that falls within mental processes.
Applicant continues to submit that in Step 2A – Prong Two Analysis: Features recited in the claims are integrated into a practical application. Even assuming that the claimed features are somehow construed as being directed to an abstract idea, the Applicant submits that the claimed invention nevertheless satisfies prong two of the Step 2A analysis under the 2019 PEG. Applicant finally submits that for instance, and as discussed in paragraph [0011] of the present specification, implementation of the features recited in independent claim 1 may provide the technical benefits of "access and recovery of access to an account may be more resilient to recovery mechanism failures and may provide greater levels of protection against fraudulent access to the account." 
Accordingly, independent claim 1 recites features that are significantly more than the asserted abstract idea. 
Thus, viewed in light of the specification, the character of the claims is directed to improving computers (and/or processors of computers). Furthermore, a proper consideration of the language of the claims at more than just a high level of abstraction illustrates that the claims are directed to these technical improvements. For example, the language of the claims recites improvements to securing authenticated access to accounts. 
As such, according to the guidelines in the 2019 PEG and the October 2019 Update, because the features recited in independent claim 1 integrate a judicial exception (if any) into a practical application, this claim is not directed to an abstract idea. 
Thus, claims 1-9 are not directed to an abstract idea and, as such, the rejection under 35 U.S.C. §101 should be reversed.
Examiner has considered these arguments and is not persuaded. Examiner notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in the Non-Final Rejection Office Action dated November 29, 2021, paragraphs 27-34, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “selecting and setting authentication mechanisms for account access” was grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.” No assertion was ever made by Examiner that claim 1 recited any features relating to the category of mental processes, which as noted above, is its own enumerated grouping of abstract idea, distinct and separate from “Certain Methods of Organizing Human Activity.” Examiner also notes that in MPEP § 2106.04(a)(2)(III) (A-C), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea.
Examiner notes that claim 1 recites “receive a first selection of a user of a first authentication type for access to an account, wherein a permitted set of authentication types is to secure access to the account; receive a second selection of the user of a second authentication type, the first and the second authentication types being respectively assigned a first and a second strength; determine whether the first and second authentication types meet a grouping of permitted authentication types based on the first and second strengths; and based on the first and second authentication types failing to meet the grouping of permitted authentication types, prevent the first and second authentication types from being set as the permitted set of authentication types for the account to protect against fraudulent access to the account.” Accordingly, the claim recites the abstract idea of “selecting and setting authentication types for account access,” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “an apparatus”, “a processor”, and “a non-transitory computer readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “selecting and setting authentication types for account access.”
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “selecting and setting authentication types for account access” using computer technology (e.g., “an apparatus”, “a processor”, “a non-transitory computer readable medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-9 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 36 of the Non-Final Rejection Office Action dated November 29, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, mute. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 36 of the Non-Final Rejection Office Action dated November 29, 2021.
In the context of 35 U.S.C. §103, Applicant submits, generally speaking, independent claim 1 pertains to managing the setting of a permitted set of authentication types for access to an account. Particularly, authentication types selected by a user for access to the account may be received and a determination as to whether the selected authentication types meet a predefined grouping of permitted authentication types based on the strengths of the selected authentication types. Based on the selected authentication types failing to meeting the predefined grouping, the selected authentication types are prevented from being set as the permitted set of authentication types for the account. Applicant continues to submit that a processor in Green generates a chain of authentication methods that are used to authenticate a user. As such, Green fails to disclose that the processor receives selected authentication types from a user and determines whether the selected authentication types are permitted as recited in independent claim 1. Independent claim 1, as amended herein, recites "receive a first selection of a user of a first authentication type for access to an account" and "receive a second selection of the user of a second authentication type." The amendments to independent claim 1 above more explicitly recite that the received authentication types are selected by a user. This distinguishes the claim from an interpretation that the processor in Green selects the authentication methods to be used in the constructed chain of authentication methods. Accordingly, it is respectfully submitted that Green fails to disclose the above-cited features of independent claim 1. Accordingly, and similarly to Green, Kuntagod fails to disclose each and every element recited in independent claim 1.
In any event, as US Patent Application Publication No. US 20180060562 A1 to Waltermann is being applied to the newly amended subject matter for claim 1, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claim 1 is not patentable. Claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Waltermann, with Fig. 3, item 306, and [0012], [0043] and [0046]; and Fig. 3, item 316, 318, and [0012], [0050]-[0051], now applying to the applicable amended sections for claim 1. Therefore, claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable.
In the context of 35 U.S.C. §103, Applicant submits Green and Kuntagod fail to also disclose "determine whether the first and second authentication types meet a grouping of permitted authentication types based on the first and second strengths" as recited in independent claim 1. This is because in Green and Kuntagod, at best, a computing system selects the authentication types to be used to authenticate a user and thus, the computing system would not select authentication types that do not meet permitted authentication types. Along those line, Green and Kuntagod further fail to disclose "based on the first and second authentication types failing to meet the grouping of permitted authentication types, prevent the first and second authentication types from being set as the permitted set of authentication types for the account to protect against fraudulent access to the account" as also recited in independent claim 1. Accordingly, and similarly to Green, Kuntagod and Cheng fail to disclose each and every element recited in independent claim 1.
Examiner has considered these arguments and is not persuaded. Examiner notes that Green, Fig. 2B, item S3.3, and [Column 8, lines 6-11] and [Column 8, lines 21-31], determines an authentication score which, as claimed, determines whether the first and second authentication types meet a grouping of permitted authentication types based on the first and second strengths. Examiner continues to note that Green, Fig. 2B, item S3.3, and [Column 8, lines 6-11] and [Column 8, lines 21-31], can dynamically adjust each authentication method to decide whether to apply the dynamic adjustments to those authentication methods that are in the current chain or solely to authentication methods that are in the library and not in the current chain. As the claims and specification are silent as to how to prevent the first and second authentication types from being set as the permitted set of authentication types for the account to protect against fraudulent access to the account, as being claimed, Examiner contends that Green, by reducing the contribution value (score) of the authentication method to a negligible level, effectively removes an already executed method from the chain by the revision process, and therefore, prevents the authentication types from being set as the permitted set of authentication types. Therefore, claim 1 remains rejected under 35 U.S.C. §103, and is therefore, not patentable. 
Therefore, the amended claim 1 stands rejected under 35 U.S.C. § 103. Claims 2-9, which depend on claim 1, stand rejected under 35 U.S.C. §103.
Claim Interpretation – Intended Use
Regarding Claim 1, Examiner notes that the following limitations: “a non-transitory computer readable medium on which is stored machine readable instructions that when executed by the processor cause the processor to: …” The steps carried out by the processor are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 1, Examiner notes that the following limitation: “receive a first selection … a permitted set of authentication types is to secure access to the account;” is an intended use of “permitted set of authentication types”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 1, Examiner notes that the following limitation: “based on the first and second … the permitted set of authentication types for the account to protect against fraudulent access to the account” is an intended use of “permitted set of authentication types”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 2, Examiner notes that the following limitations: “… wherein the instructions, when executed by the processor, further cause the processor to: receive a selection …; receive the first selection …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 2, Examiner notes that the following limitations: “receive a selection to remove use of a password to access the account; and receive the first and second …the selection to remove use of the password to access the account, … the account to prevent the user from being unable to recover access …” are intended uses of “a selection, a password, the account, and the user,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 3, Examiner notes that the following limitation: “… wherein the instructions, when executed by the processor, further cause the processor to: based on …, permit the first and second authentication types …” is an intended use of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 3, Examiner notes that the following limitation: “based on …, permit the first and second authentication types to be set as the permitted set of authentication types …” is an intended use of “the first and second authentication types”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 5, Examiner notes that the following limitations: “… wherein the instructions, when executed by the processor, further cause the processor to: based on …, output an instruction for another authentication type …; receive a third selection of a third authentication type …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 5, Examiner notes that the following limitations: “based on the first and second authentication types … another authentication type to be selected; and receive a third selection … for access to the account, …” are intended uses of “another authentication type and third authentication type,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 6, Examiner notes that the following limitations: “… wherein the instructions, when executed by the processor, further cause the processor to: determine that the third authentication type …; determine whether the first, second, and third authentication …; and based on …, prevent the first, second, and third authentication types …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 6, Examiner notes that the following limitation: “determine that the third authentication type is selected to be used with the first authentication type …;” is an intended use of “the third authentication type”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 7, Examiner notes that the following limitations: “… wherein the instructions, when executed by the processor, further cause the processor to: determine that the third authentication type …; determine whether the second and third authentication types …; and based on …, prevent the second and third authentication types …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 7, Examiner notes that the following limitations: “determine that the third authentication type is selected to replace the first authentication type; … and based on the second and third authentication types failing to meet the …” are intended uses of “third authentication type, and second and third authentication types,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 8, Examiner notes that the following limitations: “… wherein the instructions, when executed by the processor, further cause the processor to: determine affinity groups …; determine whether the first authentication type …; and based on …, prevent the first and second authentication types …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 9, Examiner notes that the following limitations: “… wherein the instructions, when executed by the processor, further cause the processor to: based on …, output an instruction …; receive a third selection …; determine an affinity group …; and based on …, permit the first, second, and third authentication types …” are intended uses of “the processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 9, Examiner notes that the following limitations: “based on the first authentication type … another authentication type to be selected; and receive a third selection … third authentication type for access to the account, … based on a determination that the affinity group … the first, second, and third authentication types to be set as the …;” are intended uses of “another authentication type, third authentication type, and first, second, and third authentication types,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation – Not Positively Recited
Regarding claim 1, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 1: “based on the first and second authentication types failing to meet the grouping of permitted authentication types, prevent the first ...” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 2, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 2: “receive ... for the account to prevent the user from being unable to recover access to the account from a single point of failure in authentication types.” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 3, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 3: “based on the first and second authentication types meeting the grouping of permitted authentication types, permit the first ...” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 5, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 5: “based on the first and second authentication types failing to meet the grouping of permitted authentication types, output an instruction ...” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 6, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 6: “based on the first, the second, and third authentication types failing to meet the grouping of permitted authentication types, prevent the first ...” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 7, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 7: “based on the second and third authentication types failing to meet the grouping of permitted authentication types, prevent the second ...” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 8, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: claim 8: “based on a determination that the first …, prevent the first and second authentication from being set as ...” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 9, Examiner notes that the following limitations are not positively recited in the claim, and therefore carries limited patentable weight: claim 9: “based on the first authentication type and the second authentication types being associated with …, output an instruction ...; … based on a determination that the affinity group … differs from the affinity group …, permit the first, …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

































Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to “an apparatus.” Therefore, claims 1-9 are directed to one of the four statutory categories of invention.
Claims 1-9 are directed to the abstract idea of “selecting and setting authentication mechanisms for account access” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive a first selection of a user of a first authentication type for access to an account, wherein a permitted set of authentication types is to secure access to the account; receive a second selection of the user of a second authentication type, the first and the second authentication types being respectively assigned a first and a second strength; determine whether the first and second authentication types meet a grouping of permitted authentication types based on the first and second strengths; and based on the first and second authentication types failing to meet the grouping of permitted authentication types, prevent the first and second authentication types from being set as the permitted set of authentication types for the account to protect against fraudulent access to the account.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an apparatus”, “a processor”, and “a non-transitory computer readable medium”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “selecting and setting authentication mechanisms for account access.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “selecting and setting authentication mechanisms for account access” using computer technology (e.g., “an apparatus”, “a processor”, and “a non-transitory computer readable medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-9 do not remedy the deficiencies of the independent claim and are rejected accordingly. The dependent claims further refine the abstract idea, “selecting and setting authentication mechanisms for account access” of the independent claim. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-9 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “selecting and setting authentication mechanisms for account access.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “selecting and setting authentication mechanisms for account access” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-9 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 1 recites “determine whether the first … meet a grouping of permitted authentication types, ….” The claim and specification are silent as to how the limitation “grouping of permitted authentication types,” is performed. From MPEP 2163.03 V, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or … Given this standard, one of ordinary skill in the art would not recognize how Applicant intends the step of “… grouping of permitted authentication types, …” is to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 1 recites “based on the first and second …, prevent the first and second ….” The claim and specification are silent as to how the limitation “prevent the first and second,” is performed. From MPEP 2163.03 V, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or …” Given this standard, one of ordinary skill in the art would not recognize how Applicant intends the step of “…, prevent the first and second …” is to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 2 recites “receive the first selection …, wherein the first and second authentication types are prevented from being set as permitted authentication methods for the account to prevent the user ….” The claim and specification are silent as to how the limitations “first and second authentication types are prevented from being set as permitted … to prevent the user …,” are being performed. From MPEP 2163.03 V, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or …” Given this standard, one of ordinary skill in the art would not recognize how Applicant intends the steps of “first and second authentication types are prevented from being set as permitted … to prevent the user …” are to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 3 recites “based on the first and second authentication types meeting the grouping of permitted authentication types, permit the first …” The claim and specification are silent as to how the limitation “meeting the grouping …, permit the first …” are being performed. From MPEP 2163.03 V, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or …” Given this standard, one of ordinary skill in the art would not recognize how Applicant intends the steps of “meeting the grouping …, permit the first …” are to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 4 recites “… wherein the grouping … authentication types having a first strength … types having a second strength.” The claim and specification are silent as to how the limitation “having a first strength …, having a second strength …” are being performed. From MPEP 2163.03 V, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or …” Given this standard, one of ordinary skill in the art would not recognize how Applicant intends the steps of “having a first strength …, having a second strength …” are to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 6 recites “based on the first, the second, and third …, prevent the first, second, and third …” The claim and specification are silent as to how the limitation “prevent the first, second, and third …” is being performed. From MPEP 2163.03 V, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or …” Given this standard, one of ordinary skill in the art would not recognize how Applicant intends the step of “prevent the first, second, and third …” is to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 7 recites “based on the second and third …, prevent the second and third …” The claim and specification are silent as to how the limitation “prevent the second and third …” is being performed. From MPEP 2163.03 V, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or …” Given this standard, one of ordinary skill in the art would not recognize how Applicant intends the step of “prevent the second and third …” is to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 8 recites “based on a determination that …, prevent the first and second authentication …” The claim and specification are silent as to how the limitation “prevent the first and second authentication …” is being performed. From MPEP 2163.03 V, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or …” Given this standard, one of ordinary skill in the art would not recognize how Applicant intends the step of “prevent the first and second authentication …” is to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 9 recites “based on a determination that …, permit the first, second, and third authentication …” The claim and specification are silent as to how the limitation “permit the first, second, and third authentication …” is being performed. From MPEP 2163.03 V, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or …” Given this standard, one of ordinary skill in the art would not recognize how Applicant intends the step of “permit the first, second, and third authentication …” is to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 recites “receive a second selection of the user …, the first and second authentication types being respectively assigned a first and a second strength;” The claim and specification, [0028], are silent as to what performs the step “being respectively assigned a first and a second strength.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 5 recites “based on the first and second authentication … output an instruction for another authentication type …; and …” The claim and specification are silent as to what is “another authentication type.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 6 recites “determine that the third authentication type is selected to be used with …;” The claim and specification are silent as to what performs the step “selected to be used.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 7 recites “based on the second and third authentication types …, prevent … from being set as the permitted authentication …;” The claim and specification are silent as to what performs the step “being set as.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 8 recites “based on a determination …, prevent … from being set as the permitted authentication …;” The claim and specification are silent as to what performs the step “being set as.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 9 recites “based on the first authentication type and the second authentication type … output an instruction for another authentication type …;” The claim and specification are silent as to what is “another authentication type.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 9 recites “based on a determination …, permit the first, second, and third authentication types to be set as the permitted …;” The claim and specification are silent as to what performs the step “to be set.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP § 2173.05(e).

Claim Rejections - 35 USC § 103

















































In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Green et al (U. S. Patent No. 10362481 B2), herein referred to as Green, and in view of Waltermann et al (U. S. Patent Application Publication No. 20180060562 A1), herein referred to as Waltermann.
Regarding claim 1, Green discloses a processor (Fig. 5, item 503, and [Column 14, lines 46-55]); and
a non-transitory computer readable medium ([Column 15, lines 30-36] and [Column 15, lines 38-50]) on which is stored machine readable instructions (Fig. 5, item 507, and [Column 14, lines 56-65]) that when executed by the processor (Fig. 5, item 503, and [Column 14, lines 46-55]) cause the processor to: …
determine whether the first and second authentication types meet a grouping of permitted authentication types based on the first and second strengths (Fig. 2A, item S2, and [Column 7, lines 37-39] and [Column 7, lines 41-46]); and
based on the first and second authentication types failing to meet the grouping of permitted authentication types, prevent the first and second authentication types from being set as the permitted set of authentication types for the account to protect against fraudulent access to the account (Fig. 2B, item S3.3, and [Column 8, lines 6-11] and [Column 8, lines 21-31]).
Green does not specifically disclose, however, Waltermann discloses receive a first selection of a user of a first authentication type for access to an account, wherein a permitted set of authentication types is to secure access to the account (Fig. 3, item 306, and [0012], [0043] and [0046]);
receive a second selection of the user of a second authentication type, the first and the second authentication types being respectively assigned a first and a second strength (Fig. 3, item 316, 318, and [0012], [0050]-[0051]);
Waltermann discloses permitting an attempt at authentication using one or more forms of authentication. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include permitting an attempt at authentication using one or more forms of authentication, as in Waltermann, to improve and/or enhance the technology for multi-tiered user authentication methods, as in Green, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to better enhance user authentication by having multiple tiers of authentication that can interact with a user during an authentication session to contribute to an overall confidence score regarding the user’s claim of identity. By the user having the ability to set and/or prevent different authentication types, the user can enhance the authentication confidence based on circumstances of the current session, such as the user’s current location, the environmental conditions under which the session is taking place, or by comparing the overall circumstances of the current session with historical data for the same user. A user attempting authentication using one or more modes of authentication, each with various strength levels, can collectively meet a total strength bar/threshold, and the user may not be authenticated until valid authentication data is received for each mode used to meet the strength bar/threshold.
Regarding claim 2, Green and Waltermann disclose the limitations of claim 1. Green further discloses the apparatus according to claim 1, wherein the instructions, when executed by the processor (Fig. 5, item 503, and [Column 14, lines 46-55]), further cause the processor to: receive a selection to remove use of a password to access the account ([Column 2, lines 14-19]); and 
receive the first selection and the second selection based on receipt of the
selection to remove use of the password to access the account, wherein the first and second authentication types are prevented from being set as permitted authentication methods for the account to prevent the user from being unable to recover access to the account from a single point of failure in authentication types ([Column 11, lines 19-23], [Column 11, lines 24-26], and [Column 11, lines 34-38]).
Regarding claim 3, Green and Waltermann disclose the limitations of claim 1. Green further discloses the apparatus of claim 1, wherein the instructions, when executed by the processor (Fig. 5, item 503, and [Column 14, lines 46-55]), further cause the processor to: based on the first and second authentication types meeting the grouping of permitted authentication types, permit the first and second authentication types to be set as the permitted set of authentication types for the account (FIG. 2B, and [Column 7, lines 51-56] and [Column 7, lines 61-64]).
Regarding claim 4, Green and Waltermann disclose the limitations of claim 1. Green further discloses the apparatus of claim 1, wherein the grouping of permitted authentication types is a grouping of a plurality of groupings of permitted authentication types, wherein the plurality of groupings of permitted authentication types includes a first combination of permitted authentication types having a first strength and a second combination of permitted authentication types having a second strength (FIG. 1, item 64, and [Column 7, lines 5-8], [Column 7, lines 24-31], and [Column 10, lines 14-22]).
Regarding claim 5, Green and Waltermann disclose the limitations of claim 1. Green further discloses the apparatus of claim 1, wherein the instructions, when executed by the processor (Fig. 5, item 503, and [Column 14, lines 46-55]), further cause the processor to: based on the first and second authentication types failing to meet the grouping of permitted authentication types, output an instruction for another authentication type to be selected ([Column 10, lines 1-10]); and
receive a third selection of a third authentication type for access to the account, the third authentication type being assigned a third strength ([Column 11, lines 50-53]).
Regarding claim 6, Green and Waltermann disclose the limitations of claims 1 and 5. Green further discloses the apparatus of claim 5, wherein the instructions, when executed by the processor (Fig. 5, item 503, and [Column 14, lines 46-55]), further cause the processor to: determine that the third authentication type is selected to be used with the first authentication type and the second authentication type ([Column 11, lines 19-23], [Column 11, lines 41-44], and [Column 11, lines 50-52]);
determine whether the first, second, and third authentication types meet the grouping of permitted authentication types based on the first, second, and third strengths ([Column 6, lines 52-67] and [Column 7, lines 1-3]); and
based on the first, the second, and third authentication types failing to meet the grouping of permitted authentication types, prevent the first, second, and third authentication types from being set as the permitted authentication types for the account ([Column 8, lines 58-62] and [Column 9, lines 2-6]).
Regarding claim 7, Green and Waltermann disclose the limitations of claims 1 and 5. Green further discloses the apparatus of claim 5, wherein the instructions, when executed by the processor (Fig. 5, item 503, and [Column 14, lines 46-55]), further cause the processor to: determine that the third authentication type is selected to replace the first authentication type ([Column 8, lines 58-62], [Column 11, lines 19-23], and [Column 11, lines 50-52]);
determine whether the second and third authentication types meet the grouping of permitted authentication types ([Column 6, lines 52-67] and [Column 7, lines 1-3]); and
based on the second and third authentication types failing to meet the grouping of permitted authentication types, prevent the second and third authentication types from being set as the permitted authentication types for the account ([Column 8, lines 58-62] and [Column 9, lines 2-6]).

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Green et al (U. S. Patent No. 10362481 B2), herein referred to as Green, in view of Waltermann et al (U. S. Patent Application Publication No. 20180060562 A1), herein referred to as Waltermann, and in further view of Cheng (U. S. Patent Application Publication No. 20040039909 A1), herein referred to as Cheng.
Regarding claim 8, Green and Waltermann disclose the limitations of claim 1. Green and Waltermann do not specifically disclose, however, Cheng discloses the apparatus of claim 1, wherein the instructions, when executed by the processor (FIG. 5, item 500, and [0039]-[0044]), further cause the processor to: determine affinity groups into which the first authentication type and the second authentication type are respectively associated (FIG. 1, items 110, 120, 130, and [0006] and [0032]-[0033]; FIG. 4, item 400, and [0035]);
determine whether the first authentication type and the second authentication type are associated with a common affinity group (FIG. 4, item 400, and Table 1, and [0035]); and
based on a determination that the first authentication type and the second authentication type are associated with the common affinity group, prevent the first and second authentication types from being set as the permitted authentication types for the account ([0037]-[0038]).
Cheng teaches flexible authentication with multiple levels and factors. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include flexible authentication with multiple levels and factors, as in Cheng; and to include permitting an attempt at authentication using one or more forms of authentication, as in Waltermann, to improve and/or enhance the technology multi-tiered user authentication methods, as in Green, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the deficiency of current authentication systems specifying only one authentication method. Prior systems are fairly fixed and do not provide flexibility to modify to a different authentication method or to modify the type(s) of authentication factors within an authentication method. Allowing users, the ability and flexibility to modify the method of authentication and/or type(s) of authentication factors, would provide the user with a greater degree of flexibility in using authentication devices while maintaining a high level of security.
Regarding claim 9, Green and Waltermann disclose the limitations of claims 1. Green, Waltermann, and Cheng disclose the limitations of claim 8. Green and Waltermann do not specifically disclose, however, Cheng discloses the apparatus of claim 8, wherein the instructions, when executed by the processor (FIG. 5, item 500, and [0039]-[0044]), further cause the processor to: based on the first authentication type and the second authentication type being associated with the common affinity group, output an instruction for another authentication type to be selected ([0035] and [0038]);
receive a third selection of a third authentication type for access to the account ([0033]-[0034]);
determine an affinity group into which the third authentication type is associated (Table 1, and [0034]-[0035]); and
based on a determination that the affinity group into which the third authentication type is associated differs from the affinity group into which the first authentication type and the second authentication type are associated, permit the first, second, and third authentication types to be set as the permitted authentication types for the account ([0037]-[0038]). 
Cheng discloses flexible authentication with multiple levels and factors. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include flexible authentication with multiple levels and factors, as in Cheng; and to include permitting an attempt at authentication using one or more forms of authentication, as in Waltermann, to improve and/or enhance the technology multi-tiered user authentication methods, as in Green, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the deficiency of current authentication systems specifying only one authentication method. Prior systems are fairly fixed and do not provide flexibility to modify to a different authentication method or to modify the type(s) of authentication factors within an authentication method. Allowing users, the ability and flexibility to modify the method of authentication and/or type(s) of authentication factors, would provide the user with a greater degree of flexibility in using authentication devices while maintaining a high level of security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Grigg et al (U. S. Patent Application Publication No. 20150227729 A1) – Self-Selected User Access Based on Specific Authentication Types



Grigg recites a system, method, and a computer program product self-selected user access based on specific authentication types. The system typically including a memory, a processor, and a module configured to receive from a user, a user-selected preference, wherein the user-selected preference comprises one or more authentication types desired by the user; determine a level of authentication from a plurality of levels of authentication are associated with the one or more authentication types associated with the user-selected preference; initiate the presentation of a user interface that enables the user to select one or more application functions, wherein the one or more application functions are associated with the determined level of authentication; receive from a user, a selection of one or more application functions. Grigg not used as cited references better teach the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN CHISM/
Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692